DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method that performs the transfer of gift cards, the description found in the independent claim discuss how the information is logged and then transferred within a database, this description may be between any persons, which would qualify as a commercial interaction, or business relations dependent on the two persons. Both are considered commercial or legal interactions, which are grouped as a certain method of organizing human activity. Additionally, if the interaction is performed between two friends in a non-business setting it would also be interpreted as a way to manage interactions between people, and is also grouped under a method of organizing human activity. Therefore, the description of the independent claim qualify under a variety of the abstract ideas described as a certain method of organizing human activity. This judicial exception is not integrated into a practical application because the claims merely recite ways in which information is transferred upon database, and includes a computing device. Simply executing the steps on a computer does not add an additional 
The dependent claims do not add any additional elements and therefore maintain their rejections under the above 101 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2016/0012465 A1 Sharp.

Regarding claim 1, Sharp discloses an electronically-implemented method performed by a platform service, the comprising: providing a linked data structure comprising: a user’s database configured to receive and store identification and authentication information of a plurality of users (Sharp Para. [0124] the value may be from a gift card; Para. [0161] the transfer of funds, and the first instruction will include transfer information including transaction amount, and the account associated with the gift card; Fig. 12 displays an internal network that is able to connect a variety of networks including, but not limited to vendor, financial institutes and any other web capable database); a transactions database configured to receive instructions associated with managing gift card transitions and gift card transactions of the plurality of users (Sharp Para. [0108] the database and codes may be updated; Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left; Fig. 12 displays an internal network that is able to connect a variety of networks including, but not limited to vendor, financial institutes and any other web capable database); a ledger lines database configured to store one or more program sub-instructions based on the instructions associated with managing gift card transitions and gift card transactions (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left; Fig. 12 displays an internal network that is able to connect a variety of networks including, but not limited to vendor, financial institutes and any other web capable database); a transaction ledger lines database configured to generate and store a mapping of data in the transactions database and data in the ledger lines database (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left; Fig. 12 displays an internal network that is able to connect a variety of networks including, but not limited to vendor, financial institutes and any other web capable database); and a cards database configured to generate and store virtual gift cards associated with the plurality of users in the users database (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left; Para. [0221] the information may be accomplished with different API programming instructions; Fig. 12 displays an internal network that is able to connect a variety of networks including, but not limited to vendor, financial institutes and any other web capable database); receiving, by the platform service from a first computing device, an input,  via an application operating on the computing device, from a first user indicating a first type and a first value of a gift card (Sharp Para. [0124] the value may be from a gift card; Para. [0161] the transfer of funds, and the first instruction will include transfer information including transaction amount, and the account associated with the gift card); receiving, by the platform service from the first computing device, a request from the first user to transfer the gift card to a second user (Sharp Para. [0033] the method and system may be used to send gift cards; Para. [0126] the variety of sending options); updating, via the platform service, the transactions database with program instructions associated with the first user's request (Sharp Para. [0108] the database and codes may be updated; Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left); updating, via the platform service, the ledger lines database with program sub-instructions to carry out the first user's request (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left); updating, via the platform service, the transaction ledger lines database with a mapping of data in the transactions database and data in the ledger lines database (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left); executing, via the platform service, the program instructions in the transactions database and the program sub-instructions in the ledger lines database (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left; Para. [0221] the information may be accomplished with different API programming instructions), sending, by the platform service to a second computing device of the second user, information regarding the gift card transferred to the second user; determining, via the platform service, a transition failure in a transition of the gift card (Sharp Para. [0293] the programs records all instructions, and therefore when an error is determined, that error is recorded; Para. [1072] an error message may be sent to the user, and therefore the program acknowledges the error and may use the system to record when this message is sent); and based on the determined transition failure, reversing the transition of the gift card from the first user to the second user (Sharp Para. [0935] when the transaction fails, corrective action needs to be done or the transfer will not occur; Para. [0940] the second user is a recipient through the app).

Regarding claim 2, Sharp discloses the method of Claim 1, wherein program sub-instructions comprise computer instructions to: withdraw funds in the amount of the first value from a bank account of the first user; credit a first user's account in an accounts database in the amount of the first value; update a cards database by associating a virtual gift card of the first value and the first type to the first user; debit the first user's account in the accounts database in the amount of the first value; debit the virtual gift card of the first user in the cards database in the amount of the first value; credit an account of the second user in the accounts database in the first value; generate, in the cards database, a virtual gift card associated with the second user in the amount of the first value (Sharp Para. [0669] users may use a third party financial institute to pay for the virtual gift card; Para. [0879] purchasing gift cards and sending virtually).

Regarding claim 3, Sharp discloses the method of Claim 2, further comprising: receiving a modification request from the second user for modifying the first type or the first value (Sharp Para. [0197] the second user may be connected to the first user, and make requests/changes to the redemption desired based on their preference; Fig. 12).

Regarding claim 4, Sharp discloses the method of Claim 3, further comprising: receiving a request from the second user for redeeming the virtual gift card associated with the second user; purchasing, from a gift card provider, a gift card in the value and type of the virtual gift card; and presenting an identifier to the second user, wherein the identifier corresponds to the purchased gift card (Sharp Para. [0131] the user may request a redemption code used to request a specific gift card, which is sent to a user; Para. [0197] the second user may be connected to the first user, and make requests/changes to the redemption desired based on their preference; Fig. 12).

Regarding claim 5, Sharp discloses the method of Claim 3, wherein modification request comprises: adding, splitting, combining, or exchanging the virtual gift card associated with the second user for another type and/or value (Sharp Para. [1107] when receiving a credit from a user, the second user may combine the credit with already acquired credit; Para. [0030]; Para. [0048]).

Regarding claim 6, Sharp discloses the method of Claim 3, further comprising: providing a proxy payment card associated with the second user, wherein the second user can use the proxy payment card at a point of sale to purchase in the amount associated with the modified virtual gift card, in an amount less than or equal to the modified virtual gift card or in an amount more than the modified virtual gift card, wherein the remainder amount is supplemented automatically from other virtual gift cards associated with the second user (Sharp Para. [0161] if one gift card does not include enough balance, then a user profile may use a second account balance to finish the transaction).

Regarding claim 7, Sharp discloses the method of Claim 6, wherein the proxy payment card is provisioned in a digital wallet, implemented in a physical card or both (Sharp Para. [0177] the card may be implemented in a digital wallet format, or a variety of physical cards).

Regarding claim 8, Sharp discloses the method of Claim 2, wherein the transaction ledger lines database is used to trace an error in executing program instructions and/or program sub-instructions (Sharp Para. [0293] the programs records all instructions, and therefore when an error is determined, that error is recorded; Para. [1072] an error message may be sent to the user, and therefore the program acknowledges the error and may use the system to record when this message is sent).

Regarding claim 9, Sharp discloses the method of Claim 1, further comprising: authenticating the first user with cell phone career data and/or two-factor authentication (Sharp Para. [0012] the authentication may be one, two or multi-step).

Regarding claim 11, Sharp discloses the method of claim 1, the linked data structure further comprising: a payment methods database configured to receive and store one or more payment methods associated with the plurality of users, wherein payment methods comprise links to bank accounts of the plurality of the users and sub-instructions comprise program code to withdraw funds from the bank accounts in the amount of the virtual gift cards (Sharp Para. [0669] users may use a third party financial institute to pay for the virtual gift card; Para. [0879] purchasing gift cards and sending virtually; Fig. 12, the information is all obtained from databases and communicated over a network using programming).

Regarding claim 12, Sharp discloses the method of Claim 1, wherein the instructions in the transactions database comprise instructions from a first user to purchase a gift card of a first value and first type and transfer the gift card to a second user (Sharp Para. [0033] the method and system may be used to send gift cards; Para. [0126] the variety of sending options).

Regarding claim 13, Sharp discloses the method of Claim 12 further comprising an accounts database and wherein the sub-instructions in the ledger lines comprise instructions to: withdraw funds in the amount of the first value from a bank account of the first user; credit a first user's account in the accounts database in the amount of the first value; update the cards database by associating a virtual gift card of the first value and the first type to the first user; debit the first user's account in the accounts database in the amount of the first value; debit the virtual gift card of the first user in the cards database in the amount of the first value; credit an account of the second user in the accounts database in the first value; generate, in the cards database, a virtual gift card associated with the second user in the amount of the first value (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left; Para. [0221] the information may be accomplished with different API programming instructions).

Regarding claim 14, Sharp discloses the method of Claim 13, wherein the instructions in the transactions database further comprises instructions based on a request from the second user to modify the type and value of the virtual gift card associated with the second user (Sharp Para. [0197] the second user may be connected to the first user, and make requests/changes to the redemption desired based on their preference; Fig. 12).

Regarding claim 15, Sharp discloses the method of Claim 14, wherein the request from the second user comprises: adding, splitting, combining, or exchanging the virtual gift card associated with the second user for another type and/or value (Sharp Para. [1107] when receiving a credit from a user, the second user may combine the credit with already acquired credit; Para. [0030]; Para. [0048]).

Regarding claim 16, Sharp discloses the method of Claim 13, wherein the sub-instructions comprise updating the transactions database, the ledger lines database and the transaction ledger lines with program instructions to modify the virtual gift card associated with the second user according to the request from the second user (Sharp Para. [0131] the user may request a redemption code used to request a specific gift card, which is sent to a user; Para. [0197] the second user may be connected to the first user, and make requests/changes to the redemption desired based on their preference; Fig. 12).

Regarding claim 17, Sharp discloses the method of Claim 1, wherein the instructions in the transactions database further comprises instructions based on a user's request to redeem a virtual gift card and the sub-instructions comprise instructions to purchase a gift card from a gift card vendor in the amount and value of the virtual gift card (Sharp Para. [0132] database and tables store information about the transactions; Para. [0164] communication between the database about the account information available, and what is left after a specific amount if left; Para. [0221] the information may be accomplished with different API programming instructions).

Regarding claim 18, Sharp discloses the method of Claim 1, wherein the instructions in the transactions database and the sub-instructions in the ledger lines database are generated to support usage of proxy payment cards associated with the virtual gift cards (Sharp Para. [0161] if one gift card does not include enough balance, then a user profile may use a second account balance to finish the transaction).

Regarding claim 19, Sharp discloses the method of Claim 1, wherein the mapping in the transaction ledger lines database is used to trace a failure in a gift card transition and/or a gift card transaction (Sharp Para. [0293] the programs records all instructions, and therefore when an error is determined, that error is recorded; Para. [1072] an error message may be sent to the user, and therefore the program acknowledges the error and may use the system to record when this message is sent).

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
Regarding 101, the amended claims add additional information about databases, how that information is linked, and the platform being performed on a computing device. Simply executing the steps on a computer does not add an 
Regarding 102, amended claim includes information about how the recipient is able to receive information, as well as the failure of the transaction, and finally not preceding with the transaction if failed. The added limitations are found throughout Sharp where the transfer of funds are sent to both user and recipient, on their personal computing devices, and when the transaction fails the transfer will not be completed (Para. [0935], Para. [0940]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0156511 A1 Ren teaches a way to exchange gift cards, US 2017/0011387 A1 Lennon et al. teaches a way to exchange gift cards for a monetary amount, US 2012/0303425 A1 Katzin et al. showcases a good database of information relating to users, US 2016/0267566 A1 Levitt et al. teaches the monitoring of gift cards and US 2013/0024371 A1 Hariramani et al. teaches a way to maintain all of your gift card information for optimal use. 
Conclusion

	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687